DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11079155. Although the claims at issue are not identical, they are not patentably distinct from each other because the method that would necessarily result through the normal and usual operation of the refrigerator of claim 1 of U.S. Patent No. 11079155 anticipates the method of claim 12 of the present application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 11-12, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 2005/0076654).
Regarding claim 1, 
Referring to Figs. 6-8, Chung teaches a refrigerator  (see par. 56) comprising: a cabinet that defines a freezing chamber F; an evaporator 58 located at a side of the freezing chamber; a freezing chamber fan 60 configured to supply cool air generated by the evaporator to the freezing chamber; an ice maker 94 configured to perform ice-making based on cool air supplied by the freezing chamber fan (see par. 87); an ice bin 96 located below the ice maker and configured to store one or more ice pieces made by the ice maker (see par. 87); an ice detector (see par. 70) that is configured to detect an amount of the one or more ice pieces stored in the ice bin (see par. 70) and that is configured to generate a detection signal based on whether the amount of the one or more ice pieces in the ice bin is greater than or equal to a threshold amount (see pars. 70, 88, 90, S13); and a controller 78 configured to: control driving of the freezing chamber fan based on the detection signal, turn off the freezing chamber fan based on the amount of the one or more ice pieces in the ice bin being greater than or equal to the threshold amount (see par. 90, S15), and turn on the freezing chamber fan based on the amount of the one or more ice pieces in the ice bin being less than the threshold amount (impliedly taught in par. 80 wherein the controller 78 turns on the fan 60 assuming there is not a full ice bin; the controller does not turn off the based on a full ice level).
Regarding claim 2, 
Chung teaches wherein the controller is further configured to, based on the amount of the one or more ice pieces in the ice bin being less than the threshold amount, drive the freezing chamber fan to rotate at a predetermined rotation speed (see par. 83).
Regarding claim 7,
Chung teaches a temperature sensor 62 configured to detect a temperature of the freezing chamber, wherein the controller is further configured to, before the temperature sensor detects the temperature of the freezing chamber (e.g. at step S16 or S18), turn on or off the freezing chamber fan based on the detection signal (e.g. at step S13).
Regarding claim 8,
Chung teaches a temperature sensor 62 configured to detect a temperature of the freezing chamber, wherein the controller is further configured to: based on receiving the detection signal from the ice detector (e.g. at step S13), determine the temperature of the freezing chamber through the temperature sensor (e.g. at Step S16, 17), turn on the freezing chamber fan based on the temperature of the freezing chamber being greater than or equal to a reference temperature (see step S17), and turn off the freezing chamber fan based on the temperature of the freezing chamber being less than the reference temperature (see step S19).
Regarding claim 11,
Referring to Fig. 6, Chung teaches a grille panel (e.g. the cover for the evaporator 58 comprising dampers 64, 66, not labeled;) that covers the evaporator 58, the grille panel defining a discharge port 90 configured to discharge cool air to the freezing chamber and an opening 88 configured to discharge cool air to the ice maker, wherein the freezing chamber fan is located inside the grill pan.
Regarding claims 12,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of claim 12 is the same as  a device described in the specification for carrying out the claimed method and it can be assumed the device will inherently perform the claimed process. As the prior art device of Chung, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Regarding claim 19, 
Chung teaches the method step of determining that the amount of the one or more ice pieces in the ice bin is less than the threshold amount based on receiving no detection signal from the ice detector (see par. 90, S13 wherein Chung teaches that when the full ice level of the ice bank is not sensed, and a predetermined time period has not passed, then the controller 78 does not turn off the fan or compressor).
Regarding claim 20,
Chung teaches detecting an ice-fullness of the ice bin based on a predetermined period (see S14, par. 90).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-6, 9-10, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung.
Regarding claim 3, 
Chung does not teach wherein the controller is further configured to drive the freezing chamber fan to rotate at a rotation speed between a minimum rotation speed and a maximum rotation speed, and wherein the predetermined rotation speed is in a range between a first speed that is greater than the minimum rotation speed by 30% of the minimum rotation speed and a second speed that is less than the maximum rotation speed by 30% of the maximum rotation speed.
Chung does teach, however, that the controller drives the fan 60 to rotate at a rotation speed having a predetermined rpm higher than those in other modes (see par. 83). The relative rotation speed of the fan is therefore recognized as a results-effective variable, i.e. variable which achieves a recognized result. 
In this case, the recognized result is that the rate of the freezing of ice in the ice maker is effected by the rotation speed of the freezing chamber fan. Therefore, since the general conditions of the claim, i.e. that the freezing chamber fan is controlled to be driven at a rotation speed higher than a minimum rotation speed was disclosed in the prior art by Chung, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to drive the freezing chamber fan to rotate at a rotation speed between a minimum rotation speed and a maximum rotation speed, and wherein the predetermined rotation speed is in a range between a first speed that is greater than the minimum rotation speed by 30% of the minimum rotation speed and a second speed that is less than the maximum rotation speed by 30% of the maximum rotation speed. 
Regarding claim 4,
Chung teaches a temperature sensor 62 (see par. 49) configured to detect a temperature of the freezing chamber (see par. 49), wherein the controller is further configured to vary the rotation speed of the freezing chamber fan based on the temperature of the freezing chamber (wherein the term vary in relation to the freezing chamber fan is interpreted to comprise at least turning on or off the fan; see steps S17, S19).
Regarding claim 5, 
The subject matter of claim 5 is directed towards essentially the same subject matter as claim 3 and has been addressed in the rejection of claim 3.
Regarding claim 6,
Chung teaches a compressor 52 wherein the controller 78 is further configured to control operation of the compressor according to a load (e.g. a sensed temperature) of the freezing chamber (see steps S17, S18) but does not teach an inverter compressor configured to supply refrigerant to the evaporator, wherein the controller is further configured to control operation of the inverter compressor and to vary an operation frequency of the inverter compressor according to a load of the freezing chamber.
However, the examiner takes official notice that the use of, and advantages of (e.g. the ability to operate the compressor at many different frequencies instead of just on or off), an inverter compressor wherein the operation frequency of the compressor can be varied is well known in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Chung to comprise an inverter compressor configured to supply refrigerant to the evaporator, wherein the controller is further configured to control operation of the inverter compressor and to vary an operation frequency of the inverter compressor according to a load of the freezing chamber with the motivation of advantageously operating the compressor at many different frequencies instead of just on or off. 
Regarding claim 9,	
Chung teaches wherein the controller is further configured to, based on (i) a reception of the detection signal from the ice detector and (ii) a determination that the temperature of the freezing chamber is greater than or equal to a reference temperature, vary the rotation speed of the freezing chamber fan according to a load of the freezing chamber (see pars. 83, 92, 95).
Regarding claim 10,
The subject matter of claim 10 is directed towards essentially the same subject matter as claim 3 and has been addressed in the rejection of claim 3.
Regarding claims 13-18,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device as amended above is the same as  a device described in the specification for carrying out the claimed method of claims 13-18 and it can be assumed the device will inherently perform the claimed process. As the prior art device of Chung, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahn teaches a fan with a variable speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                      
/Steve S TANENBAUM/Examiner, Art Unit 3763